Citation Nr: 1819221	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-31 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II.

2. Entitlement to service connection for depression, secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 (diabetes) and April 2014 (diabetes, TDIU) rating decisions from Regional Offices (RO) in Cleveland, Ohio and Buffalo, New York.  Jurisdiction of the case was subsequently transferred to the RO in Cleveland, Ohio.

In May 2017, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for further evidentiary development.
 
The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's diabetes disability has required a restricted diet and regulation of activities, but no insulin or oral hypoglycemic treatment.

2. The preponderance of the evidence shows that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1155 , 5103A, 5107(b) (2011, 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.119, Diagnostic Code 7913 (2011, 2017).

2. The criteria for a TDIU have not been met.  38 U.S.C. § 1155  (2012); 38 C.F.R. §§ 3.341 , 4.1, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by June 2011 letters.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran has not asserted prejudice from any notification deficiency.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Next, VA has a duty to assist in developing claims. This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 . The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record includes STRs, VA treatment records, and VA examinations and medical opinions concerning the claims decided herein.  Numerous statements from the Veteran are also of record. The VA medical opinions provide adequate supporting rationales based upon VA clinicians' review of the medical history, clinical interview and physical examination. Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). 

The record is in substantial compliance with the May 2017 remand for the claims decided herein.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That same month, the RO sent the Veteran a letter and provided him an opportunity to submit additional evidence.  Appropriate VA examinations and medical opinions have been obtained.  The AOJ readjudicated the issues in a November 2017 supplemental statement of the case.

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the claims decided herein.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II. Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is challenging the initial disability rating assigned.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the claim.

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119 , Diagnostic Code 7913. Under this diagnostic code, a 10 percent rating is assigned when diabetes mellitus is manageable by restricted diet only.  A 20 percent rating is assigned when there is evidence that diabetes mellitus requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities. A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The United States Court of Appeals for the Federal Circuit has specifically affirmed that for disability rating criteria, such as Diagnostic Code 7913, written in the conjunctive, a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation and 38 C.F.R. § 4.7  cannot be used to circumvent the need to demonstrate all required criteria. Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).

On December 10, 2017, Diagnostic Code 7913 was amended to replace the phrase "requiring insulin" with the phrase "requiring one or more daily injection of insulin" to the rating criteria for 20, 40, 60, and 100 percent.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011, 2017).  As the Veteran is not shown to require insulin, this change does not have a material impact on this case.

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Briefly, the Veteran is in receipt of VA disability compensation for diabetic peripheral neuropathy, and the record does not suggest the presence of any additional complication to warrant a separate rating.  See January 2018 Rating Decision; see also 38 C.F.R. § 4.124a , Diagnostic Code 8520.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

The Veteran contends a rating in excess of 10 percent is warranted for service-connected diabetes mellitus, type II (diabetes).  As noted above, each separate element the use of insulin or oral hypoglycemic agent, and a restricted diet must be met for a 20 percent rating.  Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 Diagnostic Code 7913.

VA treatment records document diabetic consultations and treatment.  In 2011, the Veteran had a diabetic consultation and omega-3 medication was noted.  In October 2012 HBA1C lab results were normal with mildly elevated glucose levels.  Diet and exercise changes were recommended.  

In May 2013 the Veteran was afforded a diabetes disability benefits questionnaire (DBQ).  A diagnosis of diabetes since 2011 was provided.  It was noted that treatment included management by a restricted diet.  There was no regulation of activity, hospitalizations, or complications.  The examiner indicated there was no functional impact.

In June 2015, during a VA diabetology consultation exam results were normal.  July 2015 VA treatment records stated that current diabetes therapy was by use of an on oral agent.  September 2015 VA treatment records stated that the Veteran is non-insulin dependent.

The Veteran was afforded a VA diabetes DBQ in December 2015.  Medical history noted that treatment included management by a restricted diet and regulation of activities, such as walking one-fourth of a mile.  The examiner found no functional impact and noted that the Veteran currently works as an aid on a special needs school bus.

In May 2017 the Board remanded the issue for clarification from the Veteran  on the names of any and all oral hypoglycemic treatment for his diabetes.  The AOJ sent the Veteran a letter requesting such information in June 2017.  In a September 2017 statement in support of claim, the Veteran reported that he controls his diabetes condition by watching his diet, but no use of medication.  He indicated that he was scheduled to see a podiatrist in September 2017 and may start medication then.  Subsequent VA podiatrist records, dated the same month, stated that the diabetic condition was controlled.  Medication treatment was not prescribed.  A review of the Veteran's current medication list does not include any insulin or hypoglycemic agent.  See October 2017 VA Treatment Records.

Based on the above, the Board finds that entitlement to a rating in excess of 10 percent for diabetes is not warranted.  A 20 percent rating requires diabetes with use of insulin (as of December 10, 2017, requiring one or more daily injection of insulin) or oral hypoglycemic agent, and a restricted diet.  See Diagnostic Code 7913.  Although the Veteran's diabetes is treated with a restricted diet, it does not require the use of insulin or oral hypoglycemic agent.  On the contrary, September 2015 VA treatment records stated that the Veteran is non-insulin dependent.  Further, the Veteran himself has indicated that he does not treat his condition with medication.  See September 2017 Statement in Support of Claim.  

The Board acknowledges that the Veteran's diabetes has included treatment of regulation of activities, a criteria for a 40 percent rating under Diagnostic Code 7913.  On December 2015 examination, a limitation of walking one-fourth of a mile was noted.  However, a 40 percent rating also requires the use of insulin.  As indicated, the Veteran's diabetes is not treated with insulin.  As the Veteran's diabetes does not require the use of insulin, the criteria necessary for a higher rating under Diagnostic Code 7913 have not been met.   

The Veteran has not raised any other issues. The record does not suggest any other issues have been reasonably raised by the record with respect to this claim. See Doucette, 28 Vet. App. at 369-70  (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, entitlement to an initial rating in excess of 10 percent for diabetes is not warranted.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


III. TDIU

A TDIU may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  However, VA must take into account the individual Veteran's education, training, and work history, and relate these factors to the veteran's service-connected disabilities.  Cathell v. Brown, 8 Vet. App. 539, 544 (1996).  Determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question, and is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities. See Van Hoose v. Brown, 4 Vet. App. 361, 363  (1993); see also Blackburn v. Brown, 5 Vet. App. 375  (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

The Veteran's service-connected disabilities include the following: posttraumatic stress disorder (PTSD), rated 50 percent; diabetic peripheral neuropathy sciatic nerve, left lower extremity, rated 20 percent; diabetic peripheral neuropathy sciatic nerve, right lower extremity, rated 20 percent;  left knee arthrotomy residuals, rated  10 percent; ischemic heart disease, rated 10 percent; diabetes mellitus, type II, rated 10 percent; diabetic peripheral neuropathy femoral nerve, left lower extremity, rated 10 percent; diabetic peripheral neuropathy femoral nerve, right lower extremity, rated 10 percent; and bilateral hearing loss, rated 0 percent (noncompensable).  His combined disability rating is 80 percent.  As such, he meets the percentage criteria for a schedular TDIU.  38 C.F.R. § 4.16(a).  Even so, to grant a TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.  Inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341 (a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  Ultimately, it is the responsibility of adjudicator to make the final determination regarding employability.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The overall evidence of record demonstrates that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining a substantially gainful occupation.

The Veteran has provided conflicting claims on which service-connected disabilities prevent him from securing or following any substantially gainful employment.  Originally in a December 2011 VA Form 21-8940, he claimed that solely PTSD prevents him from working.  Then, in an August 2016 VA Form 9, he contended that the aggregate effect of his service-connected disabilities prevents him from working.  Most recently, in an October 2017 VA Form 21-8940, he claimed that only PTSD prevents him from working.  As such, the Board has considered the functional impact of all service-connected disabilities.

In an October 2017 VA Form 21-8940, the Veteran reported that he has a high school education.  He currently works part-time, up to 35 hours per week, as a school bus monitor for children with disabilities.  He has worked in this position since 2013.  Notably, the Veteran contends that he is entitled to a TDIU because his employment is in a sheltered environment.  See October 2017 Statement in Support of Claim.

As for PTSD, on January 2016 examination, the examiner found that the Veteran had no functional impairment.  The Veteran denied having any problems or difficulties performing the requirements of his job and reported that he has not missed any work days due to his illness.  On November 2017 examination, the examiner opined that the Veteran's PTSD symptoms mildly impact his occupational functioning.  As rationale, the examiner acknowledged that the Veteran retired in 2009, however, since 2013 he has worked as a school bus monitor and has job satisfaction.  The examiner stated that most of the Veteran's symptoms are associated with interpersonal conflicts due to irritability and outbursts. 

Additional VA examinations have found no functional impairment related to the Veteran's other service-connected disabilities.  See May 2013, December 2015 and December 2017 DBQs.  For hearing loss, examiners have found that the Veteran could perform work in an office like setting.  See May 2013 DBQ. 

The "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Here, the lay and medical evidence reflect that the Veteran is able to perform the work of a school bus monitor.  Although the Veteran claims that his employment is of a sheltered nature, he has not identified, nor does the record suggest, any work accommodations due to his service-connected disabilities.  His sheltered argument relies solely on the his claim that his job is therapeutic in nature.  Moreover, there is no indication that this work is marginal in nature, i.e., that the Veteran's income does not exceed the relevant poverty threshold or that the job is in a protected environment.

As the preponderance of the evidence of record shows that the Veteran currently works as a school bus monitor, 35 hours per week, and his service-connected disabilities cause minimal, at most, functional limitations, the Board concludes that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.  The benefit of the doubt doctrine is therefore not for application and entitlement to a TDIU is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II, is denied.

Entitlement to a TDIU is denied.


REMAND

As for the remaining claim on appeal, unfortunately another remand is required.
A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2017 remand, the Board directed the AOJ to issue a statement of the case (SOC) to adjudicate the issue of entitlement to service connection for depression, secondary to service-connected PTSD.  See Manlicon v. West, 23 Vet. App. 238, 240-44 (1999).  Subsequently, the RO issued a November 2017 supplemental SOC (SSOC) addressing the issues of entitlement to an increased rating for diabetes mellitus and TDIU, but did not address the issue of entitlement to service connection for depression, secondary to service-connected PTSD.  As such, a remand is warranted for issuance of a SOC.   

Accordingly, the remaining claim is REMANDED for the following action:

1. Issue a SOC for the issue of entitlement to service connection for depression, secondary to service-connected PTSD.

The issuance should include notice of the need to file a substantive appeal to the Board to perfect this claim.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2. When the development requested has been completed, the issue should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




						(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


